Citation Nr: 1316855	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  05-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected Pellegrini-Stieda of the left knee and/or Osgood-Schlatter's of the right knee.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected generalized anxiety disorder and panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received in order to reopen the Veteran's claims for service connection for right nerve root compression of the lumbar spine and hypertension.  

The new and material issues were previously before the Board in November 2006.  At such time, they were remanded in order to afford the Veteran his requested hearing before a Decision Review Officer (DRO).  As such, the Veteran and his spouse testified at a March 2007 hearing before a DRO at the RO regarding his applications to reopen his claims of entitlement to service connection for nerve root compression of the lumbar spine and hypertension.  They also testified in July 2012 before the undersigned Veterans Law Judge sitting at the RO regarding such issues on appeal.  Transcripts of both hearings are associated with the claims file.

In November 2012, the Board reopened the Veteran's claims and remanded them for further development, to include obtaining private and VA treatment records, as well as VA examinations.  Upon review of the Veteran's claims file, to include the paperless electronic (Virtual VA) claims file, VA treatment records dated through August 2012 were uploaded to Virtual VA in January 2013, which were considered by the agency of original jurisdiction (AOJ) in the April 2013 supplemental statement of the case.  Notably, the Veteran did not respond to the RO's request for authorization for the private records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Pursuant to the November 2012 remand, the Veteran was scheduled for VA examinations for the purpose of obtaining medical opinions.  

Relevant to the Veteran's back disorder claim, as noted in the prior remand, his service treatment records (STRs) include a December 1971 report of back pain.  A March 1972 report of injury revealed a diagnosis of muscle spasms after a motor vehicle accident.  Furthermore, post-service treatment records reflect complaints of low back pain, treatment for low back pain syndrome, and a diagnosis of myofascial lumbar syndrome.  Additionally, the Veteran testified that he had experienced back pain since service.  The Board further notes that, at his July 2012 hearing, he indicated that his bilateral knee disabilities caused him to alter his gait, thus causing or aggravating his back disorder.  The remand noted that the Veteran underwent an examination in February 2008; however an adequate opinion was not provided.  Consequently, the Board found a VA examination was necessary in order to determine whether the Veteran's current back symptomatology was related to his military service, to include his in-service complaints and treatment, or secondary to his service-connected bilateral knee disabilities.  

In March 2013, the Veteran was provided a VA examination; however, the examiner documented that the Veteran's claims file was unavailable and therefore he was unable to provide an opinion.  In April 2013, the Veteran was again provided a VA examination.  The examiner indicated that the Veteran's claims file was reviewed.  The examiner did not provide an opinion as to whether or not the Veteran's current low back disorder was at least as likely as not related to the in-service complaints.  Furthermore, the examiner incorrectly provided an opinion and rationale regarding whether or not the Veteran's bilateral knee disability, which is already service-connected, was as a result of his low back disorder.  Therefore, the Board finds that an addendum opinion as to whether the Veteran's current low back disability is related to his military service, to include his in-service complaints and treatment (see December 1971 and March 1972 STRs), or secondary to his service-connected bilateral knee disabilities, is necessary.

Relevant to the Veteran's hypertension claim, as noted in the prior remand, the Veteran's STRs include an August 1971 report of medical history in which the Veteran reported that he had an elevated blood pressure two years prior and took medication for six months.  Post-service treatment records also reflect elevated blood pressure readings and diagnoses of hypertension and essential hypertension.  An April 2001 VA general medical examination diagnosed the Veteran with essential hypertension.  During the March 2007 DRO hearing, the Veteran testified that he had high blood pressure from anxiety.  The Board found that a VA examination was necessary in order to determine whether the Veteran's current hypertension was related to his military service, to include his report in the August 1971 report of medical history that he had an elevated blood pressure two years prior to service that required six months of medication, or was secondary to his service-connected anxiety.  

As noted, in March 2013 the VA examiner was not able to review the Veteran's claims file as it was unavailable.  In April 2013, the examiner found that the Veteran's hypertension clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression.  The Board notes, however, the examiner did not offer an opinion as to whether or not the Veteran's service connected anxiety caused or aggravated the hypertension.  As no opinion was provided regarding secondary service connection, the Board finds that an addendum opinion regarding whether the Veteran's service-connected anxiety caused or aggravated his hypertension is necessary to decide the claim.

Accordingly, the case is REMANDED for the following:

1.  Return the claims file to the VA examiner who conducted the Veteran's April 2013 VA back conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder is related to his military service, to include his in-service reports of back pain and a motor vehicle accident (see December 1971 and March 1972 STRs).

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral knee disabilities caused or aggravated (i.e., permanently increased in severity beyond the natural progression) his back disorder.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's back disorder and service-connected bilateral knee disability.  All opinions expressed should be accompanied by supporting rationale.

2.  Return the claims file to the VA examiner who conducted the Veteran's April 2013 VA hypertension examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected generalized anxiety disorder and panic disorder with agoraphobia caused or aggravated (i.e., permanently increased in severity beyond the natural progression) his hypertension.

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's hypertension and service-connected anxiety disorder.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

